Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 5-10 are pending.

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
On page 5 the applicant argues that Ryomei teaches away from providing an additional layer (i.e., a second low reflective layer).
The examiner disagrees. Ryomei acknowledges that providing a second low reflective layer is already known in the art (see paragraph [0008]). While Ryomei asserts that the addition of such a layer is inferior due to cost, number of steps, and chance of dust, including two low reflective layers is still an alternate way to prevent reflection where the two layers provide the advantage of improving visibility (see the abstract of Jeon). Ryomei’s disclosure is not interpreted as a teaching away, but rather as a recognition of the differences between alternatives since each alternative has advantages and disadvantages over the other.
In order to put forth the best rejection, the examiner has reversed the order of references for the rejection of claim 1 under 35 USC 103 below. Jeon was previously cited for 
MPEP 1207.03(a)(II), example 4, cites In re Cowles, 156 F.2d 551, 552, 70 USPQ 419, 420 (CCPA 1946), which has a similar fact pattern to the present application where a new rejection “Seyfried in view of Foret” was not considered a new grounds of rejection from the original “Foret in view of Preleuthner or Seyfried”. It was found that a new rejection that reverses the order of the references is not considered a new grounds of rejection since the new rejection relies on the same teachings as cited in the previous rejection.
Further, there is also In re Mouttet, 686 F. 3d 1322, 103 U.S.P.Q.2d 1219 (Fed. Cir. 2012) which found that “where the relevant factual inquiries underlying an obviousness determination are otherwise clear, characterization by the examiner of prior art as ‘primary’ and ‘secondary’ is merely a matter of presentation with no legal significance.”

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, in lines 1-2, the limitation “the low reflective layer” lacks sufficient antecedent basis in the claim. In claim 1, from which claim 3 depends, “the low reflective layer” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2016/0170514) of record (hereafter Jeon), in view of Ryomei (JP2001343501A) of record (hereafter Ryomei, all citations are to the English language machine translation generated on 25 September 2021).
Regarding claim 1, Jeon discloses a front plate for a display apparatus (see at least Fig. 2 and the abstract, where the touch panel is a front plate for an LCD display) comprising a support body that is transparent and that has a first surface and a second surface (see at least Fig. 2, where the touch panel is the support body and is transparent for light from the LCD to pass through); a first low reflective layer on a same side as the first surface of the support body (see at least Fig. 2 and paragraph [0024], where an antireflection (AR) coating is on a first surface of the touch panel); an antiglare layer on a same side as the second surface of the support body (see at least Fig. 2 and paragraph [0024], where an antiglare (AG) film is on a second surface of the touch panel); and a second low reflective layer disposed on a surface of the antiglare layer facing away from the support body (see at least Fig. 2 and paragraph [0024], 
Jeon does not specifically disclose that the antiglare layer includes particles having an average diameter of 1 µm to 10 µm dispersed in a resin matrix.
However, Ryomei teaches a front plate for a display apparatus (see at least Figs. 1 and 2 and paragraph [0075], a cover part for the display portion of a cellular phone) comprising: a support body that is transparent and that has a first surface and a second surface (see at least Figs. 1 and 2 and paragraph [0030], where 1 is a transparent substrate); a low reflective layer disposed on a same side as the first surface of the support body (see at least Figs. 1 and 2 and paragraph [0030], where 5 is a low reflection layer); and an antiglare layer disposed on a same side as the second surface of the support body (see at least Figs. 1 and 2 and paragraphs [0031] and [0037], where uneven layer 7 with uneven shape 9 is an antiglare layer), wherein the antiglare layer includes particles having an average diameter of 1 µm to 10 µm dispersed in a resin matrix (see at least paragraph [0073], where the antiglare layer includes SiO2 particles having an average particle size of 3.0 µm dispersed in an acrylic-melamine resin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front plate of Jeon to include the teachings of Ryomei so that the antiglare layer includes particles having an average diameter of 1 µm to 10 µm dispersed in a resin matrix for the purpose of diffusing light incident on the antiglare layer (see paragraph [0031] of Ryomei) and for the purpose of being obvious to substitute one known antiglare layer for another in order to obtain predictable results such as 

Regarding claim 2, Jeon as modified by Ryomei discloses all of the limitations of claim 1.
Ryomei also teaches that the particles include at least one of a silica particle and a resin particle (see at least paragraphs [0037] and [0073], where the particles include silicon oxide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front plate of Jeon as modified by Ryomei to include the further teachings of Ryomei so that the particles include at least one of a silica particle and a resin particle for the purpose of choosing a known particle in order to obtain predictable results such as transparency in the desired wavelength range and refractive indices to achieve the desired light diffusion.

Regarding claim 3, Jeon as modified by Ryomei discloses all of the limitations of claim 1.
Jeon also discloses that the first low reflective layer includes a multilayer film in which two types of films having different refractive indexes are alternately stacked once or two or more times (see at least paragraph [0030], where alternating layers of SiO2, AL2O3, and TiO2 can form an antireflection multilayer thin film).

Regarding claim 6, Jeon as modified by Ryomei discloses all of the limitations of claim 1.
Jeon as modified by Ryomei does not specifically disclose that the support body has a thickness in a range of 0.2 mm to 1 mm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon as modified by Ryomei so that the support body has a thickness in a range of 0.2 mm to 1 mm for the purpose of making the touch panel compact and minimizing the loss of light from the display.

Regarding claim 7, Jeon as modified by Ryomei discloses all of the limitations of claim 1.
Ryomei also teaches that an image is printed on at least one of the first surface and the second surface of the support body (see at least Figs. 1 and 2 and paragraph [0045], where pattern layer 3 is a printed layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front plate of Jeon as modified by Ryomei to include the further teachings of Ryomei so that an image is printed on at least one of the first surface and the second surface of the support body for the purpose of decorating the front plate in order to achieve a desired aesthetic.

Regarding claim 9, Jeon as modified by Ryomei discloses all of the limitations of claim 1.


Regarding claim 10, Jeon as modified by Ryomei discloses all of the limitations of claim 1.
Jeon also discloses that the overall reflectance of the front plate is 0.8% (see at least paragraph [0036]).
Jeon as modified by Ryomei does not specifically disclose that a visible light reflectance of the first low reflective layer is 1% or less.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a visible light reflectance of the first low reflective layer being 1% or less include improving the transmission of the light from the display through the front plate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon as modified by Ryomei so that a visible light reflectance of the first low reflective layer is 1% or less for the purpose of improving the transmission of the light from the display through the front plate.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2016/0170514) of record (hereafter Jeon), in view of Ryomei (JP2001343501A) of record (hereafter Ryomei, all citations are to the English language machine translation generated on 25 September 2021) as applied to claim 1 above, and further in view of Ozasa et al. (US 2016/0337757) (hereafter Ozasa).
Regarding claim 5, Jeon as modified by Ryomei discloses all of the limitations of claim 1.
Jeon also discloses that the support body is a touch panel (see at least Fig. 2).
Jeon as modified by Ryomei does not specifically disclose that the support body is made of plastic.
However, Ozasa teaches a touch panel that comprises a plastic substrate (see at least paragraph [0108], where touch panel 10 uses a flexible plastic film as a substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front plate of Jeon as modified by Ryomei to include the teachings of Ozasa so that the support body is made of plastic for the purpose of making the touch panel flexible and capable of deflection (see at least paragraph [0108] of Ozasa).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2016/0170514) of record (hereafter Jeon), in view of Ryomei (JP2001343501A) of record (hereafter Ryomei, all citations are to the English language machine translation generated on 25 September 2021) as applied to claim 1 above, and further in view of Ishibashi (US 2011/0310477) of record (hereafter Ishibashi).
Regarding claim 8, Jeon as modified by Ryomei discloses all of the limitations of claim 1.
Jeon as modified by Ryomei does not specifically disclose that a layer having a louver function is disposed on the second surface of the support body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front plate of Jeon as modified by Ryomei to include the teachings of Ishibashi so that a layer having a louver function is disposed on the second surface of the support body for the purpose of preventing light from passing through the front plate in an undesired direction (see paragraph [0043] of Ishibashi).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The rejection under 35 USC 103 in view of Jeon and Ryomei is not a new grounds of rejection because the same teachings of Jeon and Ryomei as cited in the previous rejection are relied on in the current rejection. See the Response to Arguments section above.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872    

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872